835 F.2d 880
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Mary Jo WAGNER, and Jacob Brant Wagner, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 87-1598.
United States Court of Appeals, Sixth Circuit.
Dec. 15, 1987.

Before BOYCE F. MARTIN, Jr., MILBURN and ALAN E. NORRIS, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).


2
These pro se plaintiffs appeal the United States Tax Court's decision disallowing their claimed residential energy tax credit.  Upon review, we conclude that the Tax Court properly denied the tax credit.


3
Accordingly, the judgment of the Tax Court is hereby affirmed for the reasons set forth in its opinion dated April 1, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.